Opinion issued December 13, 2012




                                   In The
                          Court of Appeals
                                   For The
                       First District of Texas


                          NO. 01-11-00834-CV


RAFAEL GURRUSQUEITA VEGA D/B/A RESTAURANTE Y TAQUERIA
                ALTAMIRANO, Appellant

                                     V.

    HARRIS COUNTY, ON BEHALF OF ITSELF AND THE HARRIS
 COUNTY DEPARTMENT OF EDUCATION, THE PORT OF HOUSTON
  AUTHORITY OF HARRIS COUNTY, THE HARRIS COUNTY FLOOD
    CONTROL DISTRICT, AND THE HARRIS COUNTY HOSPITAL
 DISTRICT; CITY OF HOUSTON; HOUSTON INDEPENDENT SCHOOL
    DISTRICT; AND HOUSTON COMMUNITY COLLEGE SYSTEM,
                         Appellees


                 On Appeal from the 270th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2010-59315


                    MEMORANDUM OPINION
      Appellant, Rafael Gurrusqueita Vega d/b/a Restaurante y Taqueria

Altamirano, perfected an appeal from the trial court’s judgment entered on August

30, 2011.    On July 26, 2012, the court reporter informed this Court that no

reporter’s record exists in this case. The trial court clerk filed the clerk’s record on

August 14, 2012. On August 30, 2012, the Clerk of this Court notified appellant,

at his address in the George J. Beto Facility, Texas Department of Criminal Justice,

Tennessee Colony, Texas, that, because no reporter’s record exists, his brief was

due on October 1, 2012. See TEX. R. APP. P. 38.6(a). The Court’s letter was

returned, and the Court was informed that appellant had been discharged and had

left no forwarding address.

      On October 22, 2012, after appellant failed to timely file a brief, the Clerk of

this Court notified appellant that he had failed to timely file a brief and that failure

to file a brief and motion for extension by November 12, 2012 could lead to

dismissal of this appeal. See TEX. R. APP. P. 38.8(a), 42.3(b). This letter was also

returned, because appellant had been discharged and left no forwarding address.

      Accordingly, because appellant has neither filed a brief nor responded to the

Court’s notice, and appellant has not provided us with any other address or means

of contacting him, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a); 42.3(b). We dismiss any pending motions as moot.


                                           2
                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.




                                         3